                                                                                           Nicholas J. Henderson
                                                                             Admitted in Oregon and Washington
                                                                                           Direct: 503-417-0508
                                                                                       nhenderson@portlaw.com
                                                                                              www.portlaw.com
                                           October 11, 2018

FILED VIA CM/ECF

Hon. Peter C. McKittrick
U.S. Bankruptcy Court – District of Oregon
1001 SW 5th Ave., Suite 700
Portland, OR 97204

         Re:    In re: Szanto v. Szanto, et al.; Adversary Proc. No. 16-3114-pcm
                Notice of Availablity for Trial

Dear Judge McKittrick:

        Pursuant to your ordered dated September 26, 2018, you instructed the parties to provide
notice of dates on which they will be available for a trial during February and March of 2019. I
have had the chance to check my calendar for existing commitments during that timeframe, and
I’ve also checked in with my clients about their unavailability. Based on that review, it appears
that the only time my clients and I are available during that timeframe is the last week of March.
Additionally, my clients and I would be available during the first week of April.

        As I did the last time this issue arose, I recognize that I am providing you with notice that
my clients and I are unavailable during a very large portion of the dates you proposed. Again, I
apologize, and I assure you that my clients and I are not trying to be difficult. Some of my
clients have pre-existing travel plans, and I have a trial scheduled for mid-February, in
Clackamas County Circuit Court. It is somewhat difficult to coordinate availability for all eight
of my clients in this action, and I assure you that we have done the best we can.

         As always, thank you for your time and consideration.

                                               Very truly yours,

                                               MOTSCHENBACHER & BLATTNER LLP



                                               Nicholas J. Henderson

cc:      Peter Szanto (via first-class mail)

{00212505:1}


                        Case 16-03114-pcm        Doc 431      Filed 10/11/18
